Exhibit 10.2

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

and

ALABAMA STATE BANKING DEPARTMENT

 

 

In the Matter of:

     

 

FRB Docket No. 14-    -B-SMB

 

REGIONS BANK

      Birmingham, Alabama      

Consent Order and Assessment of Civil Money Penalty Issued Upon Consent Pursuant
to the Federal Deposit Insurance Act, as Amended

 

WHEREAS, Regions Bank, Birmingham, Alabama (“Regions Bank” or the “Bank”) is a
state-chartered bank that is a member of the Federal Reserve System;

WHEREAS, the Board of Governors of the Federal Reserve System (“Board of
Governors”) and the Alabama State Banking Department (“Department”)
(collectively the “Supervisors”) conducted joint investigations into the
practices of Regions Bank concerning whether the Bank, or any
institution-affiliated party, as that term is defined in Section 1813(u) of the
Federal Deposit Insurance Act, as amended, 12 U.S.C. §§ 1813(u) (the “FDI Act”),
of the Bank had engaged or participated in any violations of law, rule or
regulation, unsafe or unsound practices, or breaches of fiduciary duty in
connection with, inter alia, Regions Bank’s reporting of commercial real estate
loans or other loans held by the Bank for nonaccrual status at the end of the
first quarter of 2009 and Region Bank’s response to the Supervisors’ May 2009
targeted bank examination of the Bank’s process for identifying and reporting
nonaccrual loans;



--------------------------------------------------------------------------------

WHEREAS, the Supervisors’ investigations into the Bank’s 2009 conduct identified
then-existing deficiencies in Regions Bank’s oversight of its risk management
function associated with the Bank’s reporting of commercial real estate or other
loans held by the Bank for nonaccrual status; the accuracy and completeness of
the Bank’s response to requests for information from the Supervisors and their
examiners in response to the May 2009 targeted examination of the Bank’s
processing of nonaccrual loans; and the lack of attentiveness at that time by
the Bank’s senior management to supervisory directives, such as Matters
Requiring Immediate Attention, that arise out of the bank examination process;

WHEREAS, this Consent Order and Assessment of Civil Money Penalty Issued Upon
Consent (the “Consent Order”) is issued with respect to the following:

A. During March 2009, Regions Bank failed to maintain objective, rigorous and
well-documented controls and procedures for identifying loans for nonaccrual
status with particular regard to certain large-balance commercial real estate
and other loans;

B. In connection with a targeted examination by the Supervisors in May 2009,
which focused on Regions Bank’s controls and procedures for identifying loans
for nonaccrual status with regard to certain large-balance commercial real
estate and other loans and the nonaccrual determinations made in connection with
certain of those loans, certain former officers of the Bank provided inaccurate
information to the Supervisors and their examiners concerning the Bank’s
nonaccrual treatment controls and procedures and the nonaccrual determinations
made in connection with certain large-balance commercial real estate and other
loans, directed relevant information relating to those controls and procedures
and certain of the nonaccrual determinations to be concealed from the
Supervisors and their examiners, and failed to provide the Supervisors and their
examiners with relevant information concerning those controls and procedures and
certain of the nonaccrual determinations that was requested by the examiners;
and

 

2



--------------------------------------------------------------------------------

C. Regions Bank’s senior management failed to take significant actions to comply
with a supervisory directive by the Supervisors arising out of the May 2009
targeted examination to conduct an independent review of the governance
structure over the Bank’s nonaccrual procedures;

WHEREAS, Regions Bank, the Supervisors, and the Federal Reserve Bank of Atlanta
(the “Reserve Bank”) have the common goals that Regions Bank continues to
operate in a safe and sound manner; that the Bank provides accurate and complete
responses to requests for information from the Supervisors and their examiners;
that the Bank continues to maintain and enhance an effective risk management
program, particularly regarding its reporting of commercial real estate loans or
other loans held by the Bank for nonaccrual status; and that the Bank fully
complies with formal supervisory directives;

WHEREAS, the Bank’s board of directors and senior management have made progress
in developing the Bank’s risk management program and the Bank’s internal
controls, including internal audit and legal support have been enhanced and
continue to improve; and

WHEREAS, pursuant to a resolution of the board of directors of Regions Bank
dated June 10, 2014, Fournier J. Gale, III has been authorized and directed to
execute this Consent Order on behalf of Regions Bank, and to consent to
compliance with each and every applicable provision of this Consent Order by the
Bank and its institution-affiliated parties, as defined in Sections 3(u) and
8(b)(4) of the FDI Act, 12 U.S.C. §§ 1813(u) and 1818(b)(4), and to waive any
and all rights that the Bank may have pursuant to Section 8 of the FDI Act, 12
U.S.C. § 1818, including, but not limited to: (i) the issuance of a notice of
charges; (ii) a hearing for the purpose

 

3



--------------------------------------------------------------------------------

of taking evidence in any matters set forth in this Consent Order;
(iii) judicial review of this Consent Order; (iv) contest the issuance of this
Consent Order by the Board of Governors; and (v) challenge or contest, in any
manner, the basis, issuance, validity, terms, effectiveness or enforceability of
this Consent Order or any provision hereof;

NOW, THEREFORE, before the filing of any notices, or taking of any testimony or
adjudication of or finding on any issues of fact or law herein, and solely for
the purpose of settling this matter without a formal proceeding being filed and
without the necessity for protracted or extended hearings or testimony,

IT IS HEREBY ORDERED, that:

1. The Board of Governors, pursuant to Section 8(i)(2)(B) of the FDI Act, 12
U.S.C. § 1818(i)(2)(B), hereby assesses Regions Bank a civil money penalty in
the amount of $46,000,000, to be paid to the Board of Governors at the time of
the execution of this Consent Order by Fedwire transfer of immediately available
funds to the Federal Reserve Bank of Richmond, ABA No. 05 1000033, beneficiary,
Board of Governors of the Federal Reserve System. The Reserve Bank, on behalf of
the Board of Governors, shall distribute this sum to the U.S. Department of the
Treasury, pursuant to Section 8(i) of the FDI Act, 12 U.S.C. § 1818(i);

IT IS HEREBY FURTHER ORDERED, that:

2. Regions Bank hereby agrees to pay the Department a civil money penalty in the
amount of $5,000,000, all of which is to be paid to the Department at the time
of the execution of this Consent Order by wire transfer to BBVA Compass Bank,
Routing Code Number 062001186 for credit to: State Treasurer for Banking Annual
Assessments Fund Account number 28703457. This penalty, in part, covers expenses
incurred by the Department as authorized pursuant to Section 5-3A-4 of the Code
of Alabama, 1975; and

 

4



--------------------------------------------------------------------------------

IT IS HEREBY FURTHER ORDERED, by the Board of Governors, pursuant to sections
8(b)(1) and (3) of the FDI Act, 12 U.S.C. §§ 1818(b)(1) and 1818(b)(3), and the
Department, pursuant to section 5-2A-12 of the Code of Alabama, 1975, that
Regions Bank and its institution-affiliated parties shall take affirmative
action as follows:

3. Regions Bank and its institution-affiliated parties shall continue to
implement steps to improve policies, practices, controls and procedures to
ensure that prompt, complete, and accurate information is provided in response
to all information requests from examiners and that the practices in 2009
whereby certain former officers provided inaccurate and incomplete information
to the Supervisors and their examiners does not reoccur.

4. Regions Bank and its institution-affiliated parties shall continue to
implement steps to improve policies, practices, controls and procedures to
ensure the accuracy of credit risk ratings, nonaccrual determinations and
Allowance for Loan and Lease Losses adequacy.

5. Regions Bank and its institution-affiliated parties shall continue to
implement steps to improve policies, practices, controls and procedures to
ensure that all formal supervisory directives made by the Reserve Bank and the
Department, specifically including all Matters Requiring Immediate Attention and
Matters Requiring Attention, are tracked and are fully, accurately and timely
completed and reported to the Reserve Bank and the Department.

Progress Reports

6. Within 30 days after the end of each calendar quarter following the date of
this Consent Order, the board of directors or an authorized committee thereof
shall submit to the Reserve Bank and the Department written progress reports
detailing the form and manner of all actions taken to secure compliance with the
provisions of this Consent Order and the results thereof.

 

5



--------------------------------------------------------------------------------

Notices

7. All communications regarding this Consent Order shall be sent to:

 

  (a) Michael Johnson

Senior Vice-President

Federal Reserve Bank of Atlanta

1000 Peachtree Street NE

Atlanta, Georgia 30309

 

  (b) John D. Harrison

Superintendent of Banks

Alabama State Banking Department

401 Adams Avenue, Suite 680

Montgomery, Alabama 36104

 

  (c) Fournier J. Gale, III.

General Counsel

Regions Bank

Regions Center, 21st Floor

1900 5th Avenue North

Birmingham, Alabama 35203

Miscellaneous

8. The provisions of this Consent Order shall be binding on Regions Bank and
each of its institution-affiliated parties in their capacities as such, and
their successors and assigns.

9. Each provision of this Consent Order shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Supervisors.

10. Except as provided for in this Consent Order, the Board of Governors and the
Department hereby release and discharge Regions Bank and its affiliates,
successors and assigns from all potential liability that has been or might have
been asserted by the Board of Governors or the Department based on the conduct
that is the subject of this Consent Order. The foregoing release and discharge
shall not preclude or affect any right of the Board of Governors or the
Department to determine and ensure compliance with this Consent Order or any
proceedings brought by the Board of Governors or the Department to enforce the
terms of this Consent Order.

 

6



--------------------------------------------------------------------------------

11. Nothing in this Consent Order, express or implied, shall give to any person
or entity, other than the parties hereto and their successors hereunder, any
legal or equitable right, remedy, or claim under this Consent Order.

12. The provisions of this Consent Order shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, the Department, or any other
federal or state agency from taking any further or other action affecting
Regions Bank, any subsidiary thereof, except as provided in paragraph 10, or any
of their current or former institution-affiliated parties or their successors or
assigns.

By Order of the Board of Governors of the Federal Reserve System and the Alabama
State Banking Department effective this 25 day of June, 2014.

 

REGIONS BANK    

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

By:  

/s/ Fournier J. Gale, III.

    By:  

/s/ Robert deV. Frierson

  Fournier J. Gale, III.       Robert deV. Frierson   General Counsel      
Secretary of the Board       ALABAMA STATE BANKING DEPARTMENT       By:  

/s/ John D. Harrison

        John D. Harrison         Superintendent of Banks

 

7